Title: To James Madison from John Whitehead, 5 December 1812 (Abstract)
From: Whitehead, John
To: Madison, James


5 December 1812, Burke County, Georgia. Explains that in August 1789 the Creek Indians took from his Liberty County plantation “Four Negroes women and One man, the property of your Petitioner.” Calculates that these slaves and their increase “amounting in December las[t] to twenty one (who can be indisputably identified) are now in the Nation.” States that he has used “all due diligence” to recover his property under the provisions of the “Treaties of New York and Colerain.” Claims to have traveled to the Creek Nation several times and had several interviews with the agent for Indian affairs, “who has informed him that the Indians had made arangements to give up property in this situation when directed to do so by the Government of the United States.” Explains that the agent has further consented to lay his case before the president but fears that the agent has been prevented from doing so and that further delay will entirely deprive him of the opportunity of asserting his claim. Requests that JM take his case into consideration, have his claim investigated, and “give such directions to this Agent for Indian Affairs as shall be just and reasonable.”
